OPINION — AG — ** SALARIES — ASSISTANT COUNTY ATTORNEY ** UNDER THE PROVISIONS OF 19 O.S. 179.7 [19-179.7], A COUNTY ATTORNEY NOT ONLY MAY, BUT SHOULD, INCLUDE IN HIS ANNUAL STATEMENT OF ESTIMATED NEEDS FOR THE ENSUING YEAR AS PREPARED AND FILED WITH BOARD OF COUNTY COMMISSIONERS PURSUANT TO 68 O.S. 288 [68-288] (68 O.S. 2485 [68-2485]), A SCHEDULE SHOWING THE TYPES AND NUMBERS OF SUBORDINATE POSITIONS, AND THE SALARIES PROPOSED THEREFOR, DEEMED NECESSARY BY SUCH OFFICER FOR THE PROPER AND EFFICIENT OPERATION AND FUNCTIONING OF HIS OFFICE DURING SUCH FISCAL YEAR; BUT THAT, ALTHOUGH, IN A COUNTY OFFICE DURING SUCH A POPULATION IN EXCESS OF $30,000,000.00, THE SALARY PROPOSED AND APPROVED FOR ONE ASSISTANT COUNTY ATTORNEY MAY EXCEED 80%, BUT MAY NOT EXCEED 90%, OF THE SALARY PROVIDED BY SAID 1949 GENERAL COUNTY SALARY ACT FOR SUCH COUNTY ATTORNEY, A STENOGRAPHER OR SECRETARY IN THE OFFICE OF A COUNTY ATTORNEY MAY NOT BE ALLOWED OR PAID A SALARY IN EXCESS OF 80% OF THE SALARY PROVIDED IN SAID ACT FOR COUNTY ATTORNEY. (GROUPS "A") CITE: 19 O.S. 179.1 [19-179.1], 19 O.S. 179.7 [19-179.7] , 19 O.S. 179.11 [19-179.11] (JAMES C. HARKIN)